Citation Nr: 1628546	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for benign prostatic hypertrophy with residual urinary dysfunction (previously evaluated as chronic prostatitis) from March 23, 2005 to April 18, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for benign prostatic hypertrophy with residual urinary dysfunction (previously evaluated as chronic prostatitis) since April 18, 2009.

3.  Entitlement to service connection for prostate cancer, to include as due to in-service exposure to herbicides.

4.  Entitlement to an effective date prior to March 23, 2005 for the award of service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1959 to June 1962, July 1962 to July 1965, and November 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2007 rating decision denied entitlement to a compensable rating for chronic prostatitis, based on a claim for an increased rating received March 23, 2005.  The Veteran submitted a timely Notice of Disagreement (NOD) with that determination in July 2007.  See June 14, 2007 Statement in Support of Claim.  However, no statement of the case (SOC) was ever issued in connection with this NOD.  Instead, a November 2009 rating decision recharacterized the disability as benign prostatic hypertrophy with residual urinary dysfunction and increased the assigned rating to 20 percent effective April 18, 2009, based on a statement from the Veteran continuing to request an increase in compensation received on that date.  As the Veteran submitted a timely NOD with the June 2007 rating decision, the Board finds that decision is not final, and the Veteran's appeal pertaining to entitlement to an increased evaluation for benign prostatic hypertrophy has been pending since his March 23, 2005 claim.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (finding that a rating decision did not become final because no SOC was issued after a NOD was timely submitted).  However, as the issue of entitlement to a compensable rating from March 23, 2005 to April 18, 2009 has not been addressed on appeal by the Agency of Original Jurisdiction (AOJ) via a SOC, the Board has bifurcated the issue as reflected on the title page to allow for a favorable disposition on the later portion of the appeal period at this time.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).
In September 2014, the Board remanded the claims for further evidentiary development.  At that time, the Board indicated that the issues of entitlement to a total disability rating based on individual unemployability (TDIU), nonservice-connected pension benefits, and applications for a clothing allowance, specially adapted housing or special home adaptation grant, and automobile or other conveyance and adaptive equipment had been reasonably raised by the record, and referred them to the AOJ for initial consideration.  It still does not appear that the issues have been adjudicated.  As such, the issues are, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable evaluation for benign prostatic hypertrophy, entitlement to service connection for prostate cancer and entitlement to an earlier effective date for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since April 18, 2009, the Veteran's benign prostatic hypertrophy with residual urinary dysfunction has been manifested by daytime voiding interval between one and two hours, awakening to void up to six times per night, and the use of absorbent materials that must be changed two times per day.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for benign prostatic hypertrophy with residual urinary dysfunction are met since April 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.21, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's benign prostatic hypertrophy is currently rated 20 percent disabling since April 18, 2009.  He contends that throughout the entire appeal his benign prostatic hypertrophy has been more severe than the currently assigned rating and that he is entitled to an increased rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's benign prostatic hypertrophy is rated under the provisions of 38 C.F.R. § 4.115b, DC 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With regard to urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.  

With regard to obstructive voiding, there is no indication in the record of such symptomatology, and the Veteran does not contend otherwise.  In any event, the instant decision awards a 40 percent rating, and the maximum available rating for obstructive voiding is 30 percent.

For the reasons set forth below, the Board finds that the Veteran's benign prostatic hypertrophy with residual urinary dysfunction warrants a 40 percent rating, but no higher, since April 18, 2009.

In April 2009, the Veteran filed a claim of entitlement to an increased rating for his benign prostatic hypertrophy with residual urinary dysfunction.  He was afforded a VA genitourinary examination in October 2009, at which time he reported nocturia three times per night.  He additionally reported daytime urinary frequency of once every hour.  He reported urinary incontinence with occasional burning which requires him to change his absorbent materials twice per day.  See November 2009 VA Examination Report Addendum.  There was no history of renal dysfunction, hospitalizations, or weight change. 

In a December 2009 VA treatment record, the Veteran reported urinary incontinence three to five times a day for six months duration.  In October 2012 and June 2014 VA treatment records, the Veteran denied a change in his urination pattern.  

In July 2013, the Veteran underwent transurethral resection of the prostate.  

The Veteran underwent a VA examination in August 2015.  He reported that he is awakened up to three times a night to urinate, and will sometimes use a bottle by the bed.  He further reported that he urinated every one to one and one half hours in the day time and that he was not currently on medication for his condition.  He had no history of renal dysfunction.  The examiner noted that the Veteran's voiding dysfunction requires the use of absorbent material which must be changed less than two times per day.  The examiner opined that the Veteran's benign prostatic hypertrophy with residual urinary dysfunction would have no impact on his ability to work.  However, mild functional impairment was noted. 

In a May 2016 written statement, the Veteran's representative asserted that the Veteran awakens six times at night or more with reduced stream, warranting an increased evaluation. 

Having considered the competent evidence of record, the Board finds that the Veteran's benign prostatic hypertrophy most closely approximates the criteria for a 40 percent disability rating under Diagnostic Code 7527 since April 18, 2009.  In this regard, the October 2009 VA examination, to include the November 2011 addendum, report notes that the Veteran wears absorbent materials which must be changed two times per day.  Further, the Veteran asserts that he is awakened to void six times per night.  Having reviewed the medical and lay evidence of record, the Board finds that the Veteran's benign prostatic hypertrophy more nearly approximates the criteria for a 40 percent rating based on the frequency of his nocturia, generally in excess of five times per night and the required use of absorbent materials that must be changed two times per day.  38 C.F.R. § 4.115a, 4.115b, DC 7527.

However, the Board finds that the Veteran's benign prostatic hypertrophy does not warrant a rating higher than 40 percent since April 18, 2009.  A higher rating is not available based on urinary frequency, urinary tract infection, or obstructed voiding.  38 C.F.R. § 4.115a, 4.115b, DC 7527.  The Board has considered whether a 60 percent rating is warranted based on urine leakage.  However, neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  Moreover, no impairment of renal function has been indicated in the record.  Therefore, a higher, 60 percent rating is not warranted. 

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).

Accordingly, for reasons outlined above, a 40 percent disability rating, but no higher, is warranted is warranted from April 18, 2009.  38 U.S.C.A. § 5107(b).


ORDER

A 40 percent disability rating, but no higher, for benign prostatic hypertrophy is granted since April 18, 2009.


REMAND

The AOJ last considered the Veteran's claim of entitlement to service connection for prostate cancer in a September 2015 Supplemental Statement of the Case (SSOC).  Since that time, additional evidence has been associated with the record that is relevant to the issue addressed herein, and this VA-generated evidence is not subject to the automatic waiver provisions of 38 U.S.C.A. § 7105(e).  Specifically, this evidence includes service treatment and personnel records, a February 2016 Defense Personnel Records Information Retrieval System (DPRIS) response, and a February 2016 formal finding that the VA lacks the information the U.S. Army and Joint Services Records Research Center (JSRRC) requires to verify herbicide exposure in Vietnam.  Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a SSOC.  See 38 C.F.R. § 19.31 (2015).  While the case is in remand status, any updated treatment records should also be secured.

Regarding the claim of entitlement to a compensable evaluation for benign prostatic hypertrophy with residual urinary dysfunction, as indicated in the Introduction no SOC has been furnished on this issue following the June 2007 NOD.  Moreover, the June 2007 NOD expresses disagreement with the March 23, 2005 effective date for the award of service connection for hemorrhoids, with no subsequent SOC on the issue.  Under these circumstances, the Board is obliged to remand these issues to the AOJ for the issuance of a SOC to the Veteran.  Manlincon v. West, 12 Vet. App 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC addressing entitlement to a compensable rating for benign prostatic hypertrophy with residual urinary dysfunction from March 23, 2005 to April 18, 2009 and entitlement to an effective date prior to March 23, 2005 for the award of service connection for hemorrhoids.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Obtain all outstanding VA medical records dated since July 2015.  If no additional records are available, include documentation of the unavailability in the claims file.

3.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include records from Drs. H.J. Martin and J.M. Plunkett from September 2015.

4.  Then, after taking any additional development deemed necessary, readjudicate the claim of entitlement to service connection for prostate cancer and issue a SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


